The testimony of the witnesses introduced by appellees as well as those introduced by appellant are set out rather fully in the majority opinion in this case, so it is unnecessary to again set out the testimony in this dissenting opinion. The testimony is conflicting on the issue of liability of appellant and also upon the issue of whether appellees were guilty of contributory negligence equal to or greater than that of appellant. The cause was submitted to the jury under correct instructions upon both issues with the result that each appellee obtained a reasonable amount for the damages he sustained growing out of the collision. These righteous judgments have been reversed and appellees' causes of action dismissed by a majority of the court in violation of the well-established rule of this court that the court will not disturb the verdict of the jury where the evidence as to liability is conflicting. This court has many times said that we look at the evidence in the most favorable light to appellee alone, and if there is any substantial evidence to support the verdict it will be sustained. Humphries and Kroger Grocery  Baking Co. v. Kendall, ante p. 45, 111 S.W.2d 492; Missouri State Life Ins. Co. v. Holt, 186 Ark. 672, 55 S.W.2d 788; Missouri P. Rd. Co. v. Harville, 185 Ark. 47, 46 S.W.2d 17; Baltimore  O. Rd. Co. v. McGill Bros. Rice Mill, 185 Ark. 108,46 S.W.2d 651; Altman-Rodgers Co. v. Rogers, 185 Ark. 561,48 S.W.2d 239; Halbrook v. Williams, 185 Ark. 885, 50 S.W.2d 243; Arkansas P.  L. Co. v. Connely, 185 Ark. 693, 49 S.W.2d 387; Chicago, R. I.  P. Ry. Co. v. Matthews, 185 Ark. 724,49 S.W.2d 392.
It seems to me that no one can read the evidence in behalf of appellees set out in the majority opinion without reaching the conclusion that appellees' evidence is substantial and shows that appellant was negligent in shunting or running a car across the street without warning immediately in front of and so close to appellees' automobile that it was impossible for appellees to stop, although traveling at a reasonable rate of speed.
The rule is well settled that where issues depend on the credibility of witnesses and the effect of the weight *Page 431 
of evidence that a jury and not the court must determine such issues, and this is true, although the court might have reached a different conclusion had the judges of the court sat on the jury, and although they are of opinion that the verdict is against the preponderance of the evidence. 4 C.J. 859, 860; Missouri  N. A. Ry. Co. v. Johnson, 115 Ark. 448, 171 S.W. 478; Baldwin v. Wingfield,191 Ark. 129, 85 S.W.2d 689; Metropolitan Life Ins. Co. v. Gregory, 188 Ark. 516, 67 S.W.2d 602; Cunningham v. Union Pac. Ry., 4 Utah 206, 7 P. 795; Barlow v. Foster, 149 Wis. 613,136 N.W. 822; Mathis v. Magers, 191 Ark. 373, 86 S.W.2d 171; Smith v. Arkansas P.  L. Co., 191 Ark. 389, 86 S.W.2d 411.
The trend of the majority opinion indicates to my mind that the judges making the opinion assumed to act as jurors instead of abiding by the verdicts of the jury in the cases, which are supported by substantial evidence. In my humble judgment the majority of my associates have invaded the exclusive province of the jury in the instant case without rhyme or reason. If verdicts of juries can be set aside by the Supreme Court where the verdicts are supported by substantial evidence, there is no further need of the jury system in this state. I think the majority opinion of this case has the effect of rendering jury verdicts nugatory.
Mr. Justice MEHAFFY joins me in this dissenting opinion.